CAMPBELL, Acting Chief Judge.
Claimant challenges the Unemployment Appeals Commission (U.A.C.) order reversing the decision of the appeals referee and denying her unemployment compensation benefits. We reverse.
The U.A.C. can reverse a finding by the appeals referee only when the referee’s decision is not based on substantial, competent evidence. See Tedder v. Florida U.A.C., 697 So.2d 900 (Fla. 2d DCA 1997). The U.A.C. cannot reweigh evidence and substitute its findings of fact for that of the referee. See Georgia v. U.A.C.; 647 So.2d 279 (Fla. 2d DCA 1994); Studor, Inc. v. Duren, 635 So.2d 141 (Fla. 2d DCA 1994).
In the instant case, the record supports the decision of the appeals referee that claimant consistently performed her duties as a nurse to the best of her ability and that any errors made were not intentional and were within the employer’s accepted guidelines. Since there is competent, substantial evidence to support the referee’s findings that claimant was not careless or negligent, the U.A.C. erred in reversing that determination.
Accordingly, we reverse the order of the U.A.C. and remand for reinstatement of the appeals referee’s decision.
BLUE and FRANK, JJ., concur.